859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kerry Lee SMITH, Plaintiff-Appellant,v.MAGISTERIAL COURT ADMINISTRATOR, Barbara Scott, Clerk ofCourt in the Fifth Judicial Circuit, Defendants-Appellees.
No. 88-6612.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Sept. 19, 1988.

Kerry Lee Smith, appellant pro se.
Leslie Arlen Cotter, Jr., Richardson, Plowden, Grier & Howser, for appellees.
Before ERVIN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Kerry Lee Smith appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Magisterial Court Administrator, CA-3:86-2957 (D.S.C. Mar. 30, 1988).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.